Citation Nr: 1525244	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-06 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a respiratory disorder, manifested by pleural thickening.  

2.  Entitlement to a compensable rating for a bilateral hearing loss disability.  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.

Effective March 18, 2013, the Veteran is in receipt of a total disability evaluation based on individual unemployability. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the RO.  


FINDINGS OF FACT

1.  Prior to March 13, 2014, the Veteran's respiratory disorder was manifested primarily by complaints of shortness of breath, a productive cough, an FVC no worse than 90.7 percent of predicted, and a DLCO (SB) no worse than 116 percent of predicted.  

2.  Effective March 13, 2014, the Veteran's post-bronchodilator FVC was 70 percent of predicted.

3.  The Veteran's bilateral hearing loss disability is productive of no worse than Level II hearing impairment in his right ear and no worse than Level IV hearing impairment in his left ear.  


CONCLUSIONS OF LAW

1.  Prior to March 13, 2014, the Veteran's respiratory disorder did not meet or more nearly approximate the schedular criteria for a rating in excess of 10 percent for his service-connected respiratory disorder, manifested by pleural thickening.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6388 (2014).

2.  Effective March 13, 2014, the Veteran's respiratory disorder met or more nearly approximated the schedular criteria for a 30 percent rating for his service-connected respiratory disorder, manifested by pleural thickening.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6388 (2014).

3.  The criteria for a compensable rating have not been met for a bilateral hearing loss disability.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether the VA has met its statutory duty to assist him in the development of his claims of entitlement to increased ratings for his service-connected respiratory disorder and his service-connected bilateral hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

Prior to adjudication, VA notified the Veteran of the information and evidence necessary to substantiate and complete the claims, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  In particular, the VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain pertinent evidence, such as VA and private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The claims file contains statements from the Veteran's wife, dated in September 2011 and January 2013 and records reflecting the Veteran's VA treatment from January 2013 through May 2014.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims. There is no evidence or suggestion of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Law and Regulations

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, August 2011) until VA decides the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2)  (2014).  See Hart, supra.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Respiratory Disorder  

The Veteran's service-connected respiratory disorder is rated in accordance with the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic Code 6833.  A 10 percent rating is warranted when there is a forced expiratory volume, after one second (FEV-1) of 71- to 80-percent of predicted, or; a ratio of FEV-1 to forced vital capacity (FVC) of 71 to 80 percent or; a diffusion capacity of carbon monoxide in a single breath (DLCO) (SB)) of 66- to 80-percent of predicted.  

A 30 percent rating is warranted when there is an FEV-1 of 56- to 70-percent of predicted, or; a ratio of FEV-1/FVC of 56 to 70 percent or; a DLCO (SB) of 56- to 65-percent of predicted.  

A 60 percent rating is warranted when there is an FEV-1 of 40- to 55-percent of predicted, or; a ratio of FEV-1/FVC of 40 to 55 percent or; a DLCO (SB) of 40- to 55-percent of predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 100 percent schedular rating is warranted when the FEV-1 is less than 40 percent of predicted, or; the ratio of FEV-1/FVC is less than 40 percent, or; the DLCO (SB) is less than 40-percent of predicted, or; when the maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echocardiogram or cardiac catheterization), or; episode(s) of acute respiratory failure, or; when the veteran requires outpatient oxygen therapy. 

VA records show that from September 2011 to March 2015, the Veteran was treated with inhaled bronchodilators.  In September 2011 and January 2013, the Veteran's wife reported that the Veteran was constantly short of breath and that his respiratory disorder had worsened.  She stated that constant coughing produced a great deal of mucous and that coughing caused the Veteran to have chest and stomach pain.  

During a September 2011 VA examination, the Veteran complained of increased shortness of breath, a productive cough and occasional hemoptysis.  It was noted that he was a maintenance mechanic for the United States Postal Service, and that his service-connected respiratory disorder had caused increased absenteeism, a lack of stamina, weakness, and fatigue.  He had reportedly lost one week of work during the previous 12 months due to fatigue and shortness of breath.  As to his daily activities, he reported that when he got home from work, he was weaker and could not do anything else.  He reportedly planned to retire in less than 2 months due to his respiratory problems.  

On examination, the Veteran's breath sounds were decreased, bilaterally, and his chest expansion was slightly limited.  There was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  Chest X-rays were negative for asbestosis or acute pulmonary findings.  

However, clinical pulmonary function tests revealed an FVC of 90.7 percent of predicted and an FEV 1 of 92.2 percent of predicted.  The FEV1/FVC was 115.8 percent of predicted.  The examiner noted that the Veteran's FEV1 was consistent with normal spirometry and that the Veteran's lung volumes and diffusion capacity were within normal limits.  

In December 2012, the Veteran was reexamined by the VA.  He complained of chronic shortness of breath and reportedly used his inhaler four times a day.  He denied a history of smoking, as well as any hospitalizations or emergency room treatment for his service-connected respiratory disorder.  It was noted that he did not use corticosteroids, antibiotics, or oxygen therapy.  

On examination, the Veteran lungs were clear to auscultation and percussion, and he demonstrated no crackles, rhonchi, or rales.  His breath sounds and chest excursion were equal, bilaterally.  A chest X-ray revealed no acute cardiopulmonary process.  Pulmonary function tests revealed an FVC of 94.4 percent of predicted and an FEV 1 of 94.4 percent of predicted.  The FEV1/FVC was 79.78 percent of predicted.  The Veteran's diffusing capacity was 111.6 percent of predicted.  His lung volumes and diffusing capacity were within normal limits, as was his overall  spirometry testing.

Later in December 2012, VA pulmonary function tests revealed an FVC of 96.2 percent of predicted and an FEV 1 of 105.5 percent of predicted.  The examiner stated that the Veteran's spirometry was within normal limits.  The Veteran stated that he had retired in April 2012 due to respiratory problems and complications of diabetes.  

In March 2014, the Veteran was again examined by VA.  It was noted that he used a bronchodilator and anti-inflammatory medication daily.   It was also noted that he did not require the use of oral or parenteral corticosteroid medication, antibiotics, or oxygen therapy.  Pulmonary function tests revealed an FVC of 70 percent of predicted and an FEV 1 of 72 percent of predicted.  The examiner noted that the pulmonary function tests were markedly worse than previous tests.  Chest X-rays were normal.  Following the VA examination, the diagnosis was restrictive lung disease, asbestosis.  The examiner opined that the Veteran's respiratory disorder precluded his ability to perform physical employment but not sedentary employment.  

In April 2014, the United States Postal Service reported that the Veteran had retired early due to disability and that he was entitled to retirement benefits.  In July 2014, the United States Postal Service reported that the Veteran had taken voluntary retirement and was entitled to a retirement annuity.  

The Veteran and his wife have reported that the Veteran's respiratory disorder has  worsened and caused him shortness of breath and a chronic productive cough.  The Veteran also suggests that it contributed to his early retirement.  Prior to March 13, 2014, however, multiple VA examinations showed that his FEV-1 was no worse than 90.7 percent of predicted and that his ratio of FEV-1/FVC was no worse than 79.78 percent of predicated.  His DLCO (SB) was no worse than 101.3 percent of predicted.  On balance, such findings did not meet or more nearly approximate the schedular criteria for a rating in excess of the 10 percent rating in effect prior to March 13, 2014.  Accordingly, an increased rating was not warranted prior to that date. 

The report of pulmonary function testing shows that on March 13, 2014, the results were markedly worse than those found on previous tests.  The FVC was 70 percent of predicted and the FEV 1 was 72 percent of predicted.  Such results were compatible with the schedular criteria for a 30 percent rating for the Veteran's service-connected respiratory disorder.  38 C.F.R. § 4.97, Diagnostic Code 6833.  Accordingly, effective March 13, 2014, a 30 percent rating was warranted for the Veteran's service-connected respiratory disorder.  To that extent, the appeal is granted.  

In arriving at this decision, the Board has considered the criteria for a higher schedular evaluation.  Although the Veteran receives inhaled bronchodilator therapy, he does not require corticosteroids or oxygen-therapy.  In addition, the evidence is negative for maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) or cor pulmonale (right heart failure) or right ventricular hypertrophy or pulmonary hypertension (shown by Echocardiogram or cardiac catheterization) or any episodes of acute respiratory failure.  Therefore, while his pulmonary function tests are markedly worse, he does not meet or more nearly approximate the schedular criteria for a higher schedular evaluation.  Therefore, a schedular rating of 30 percent, and no more, is warranted, effective March 13, 2014.  

The Hearing Loss Disability

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment. A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment. 38 C.F.R. § 4.85. 

Outpatient treatment records, dated in October 2009, show that the Veteran was issued hearing aids by the VA.

In April 2010, VA audiometric testing revealed the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
20
65
70
LEFT
N/A
15
25
70
75

After rounding, the average pure tone threshold was 43 decibels in the right ear and 46 decibels in the left ear.  

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 82 percent in the left ear.

These findings translate to Level II hearing impairment in the right ear and Level II hearing impairment in the left ear.  It was noted that his hearing loss disability produced no significant effect on his daily activities or occupation.  

In November 2010, VA audiometric testing revealed the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
20
55
70
LEFT
N/A
15
25
60
65

After rounding, the average pure tone threshold was 40 decibels in the right ear and 41 decibels in the left ear.  

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 92 percent in the left ear.

These findings translate to Level II hearing impairment in the right ear and Level I hearing impairment in the left ear.  It was noted that his hearing loss disability produced no effect on his daily activities and no significant effects on his  occupation.  

In November 2010, VA audiometric testing revealed the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
20
55
70
LEFT
N/A
15
25
60
65

After rounding, the average pure tone threshold was 40 decibels in the right ear and 41 decibels in the left ear.  

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 92 percent in the left ear.

These findings translate to Level II hearing impairment in the right ear and Level I hearing impairment in the left ear.  It was noted that his hearing loss disability produced no effect on his daily activities and no significant effects on his  occupation.  

In September 2011, the Veteran's wife reported that the Veteran could barely hear without the use of hearing aids.  



In September 2011, VA audiometric testing revealed the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
20
70
75
LEFT
N/A
25
25
65
75

After rounding, the average pure tone threshold was 40 decibels in the right ear and 41 decibels in the left ear.  

Speech audiometry revealed speech recognition ability of 30 percent in the right ear and 62 percent in the left ear.  However, the examiner found that the use of the speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make the combined use of the pure tone average and speech discrimination scores inappropriate.   

These findings translate to Level II hearing impairment in the right ear and Level I hearing impairment in the left ear.  It was noted that his hearing loss disability produced no effect on his daily activities and no significant effects on his  occupation.  38 C.F.R. § 4.85(c).  

In December 2012, VA audiometric testing revealed the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
20
70
75
LEFT
N/A
25
45
80
80

After rounding, the average pure tone threshold was 48 decibels in the right ear and 58 decibels in the left ear.  

As above, the examiner found the results of speech audiometry to be invalid.  

These findings translate to Level II hearing impairment in the right ear and Level IV hearing impairment in the left ear.  It was noted that his hearing loss disability produced no effect on his daily activities and no significant effects on his  occupation.  38 C.F.R. § 4.85(c).  

The evidence shows that these latest audiometric results represent the Veteran's most severe degree of hearing impairment during the course of the appeal.  Although the Veteran's wife reports that the Veteran is barely able to hearing without the use of hearing aids, the evidence shows that his hearing loss disability does not significantly impact his occupation or the performance of his daily activities.  When combined, the Level II hearing impairment in his right ear and the Level IV hearing impairment in his left ear are commensurate with a noncompensable rating.  Such findings do not provide a schedular basis for an increased rating; and, therefore, the current rating is confirmed and continued.  

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected respiratory disorder and bilateral hearing loss disability.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 
There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected respiratory disorder is manifested, primarily by signs and symptoms of shortness of breath and a chronic productive cough, necessitating the use of inhalational medication.  Such findings are reasonably contemplated by the schedular criteria for rating asbestosis.  38 C.F.R. § 4.97, Diagnostic Code 6833.  The pure tone and speech reception thresholds associated with the Veteran's service-connected hearing loss disability are contemplated by the schedular criteria set forth in 38 C.F.R. §§ 4.85 and 4.86 and the various ways in which they reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's respiratory disorder or his bilateral hearing loss disability, because the schedular rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  Although the Veteran's former employer suggested on one occasion that the Veteran had taken disability retirement, a subsequent report stated that he had voluntarily retired.  In neither case does the record show that he retired due to his respiratory disorder or his hearing loss disability.  In addition, there is no evidence that either of those disorders has resulted in any hospitalizations.  The Board finds, therefore, that the neither the Veteran's service-connected respiratory disorder nor his hearing loss disability result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Prior to March 13, 2014, a rating in excess of 10 percent for a respiratory disorder, manifested by pleural thickening is denied.  

Effective March 13, 2014, a 30 percent rating for a respiratory disorder, manifested by pleural thickening is granted.  

Entitlement to a compensable rating for a bilateral hearing loss disability is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


